DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed October 21st 2020. Claims 1-3 and 5-21 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoso et al. (USPG-Pub 2018/0217424; hereafter “Murakoso”) in view of Yun et al. (USPG-Pub 2016/0218207; hereafter “Yun”).
In regard to claim 1, Murakoso (Figs 1-7) discloses a display apparatus, comprising: 
a backlight (BL, Fig 5); and 
a plurality of display panels (LCP1 and LCP2, Fig 5) disposed over one another over one side of the backlight (see Figs 1 and 5); wherein: 
LCP1 and LCP2, Figs 3 and 4)  comprises a plurality of pixel structures (PIX1 and PIX2, Figs 3, 4, 6, and 7) and a plurality of signal lines (SL1, SL2, GL1, and GL2, Figs 3, 4, 6, and 7), at least one of the plurality of signal lines being a data line (SL1 and SL2) and at least one of the plurality of signal lines being a gate line (GL1 and GL2);
orthographic projections of the plurality of pixel structures of each of the plurality of display panels projects onto a plane perpendicular to a light transmission direction (as seen in Fig 5 from backlight BL) of the display apparatus, the orthographic projections of the plurality of pixel structures being substantially parallel with one another (Figs 3-7, pars 62 and 67); and 
Murakoso does not disclose that orthographic projections of one or more data lines in a first display panel cross with the one or more data lines in a second display panel such that the one or more data lines of the first display panel are provided having a pre-determined misalignment with the one or more data lines of the second display panel and are configured so as to not affect a brightness distribution of the display apparatus due to the crossing of the one or more associated data lines between each display panel. However, it is noted that orthographic projections of one or more data lines in a first display panel (SL1 of LCP1, Fig 3) disposed in a column direction cross with the one or more gate lines in a second display panel (GL2 of LCP2, Fig 4) disposed in a row direction (see Figs 3-7).
Yun teaches a display (Fig 1) including data lines (DL) and gate lines (GL), wherein the data line may be disposed in either a column or a row direction (par 54), and the gate line may be disposed in either a row or a column direction (par 53).
LCP2) such that their positions are switched, with the data lines disposed in a row direction and the gate lines disposed in a column direction, as this is a well-known configuration in the art as taught by Yun and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 
This would result in orthographic projections of one or more data lines in a first display panel crossing with the one or more data lines in a second display panel. As the data lines and gates line of the second display exchange positions, any alignment of crossing signal lines previously present would be preserved. Therefore the modification would maintain the same brightness distribution of the display apparatus due to the crossing of the one or more associated signal lines between each display panel.

In regard to claim 2, Murakoso as modified discloses that orthographic projections of the plurality of signal lines in any two of the plurality of display panels on the plane cross with one another (see modification above, orthographic projections of signal line SL1 of LCP1 will cross orthographic projections of data line SL2 of LCP2).

In regard to claim 3, Murakoso discloses that the plurality of signal lines (Figs 3, 4, 6, and 7; signal lines SL1 of LCP1 or signal lines GL2 of LCP2) in a same display panel (LCP1 or LCP2 respectively) are substantially parallel (see Figs 3, 4, 6, and 7). 



In regard to claim 6, Murakoso discloses that an angle of the orthographic projections of the plurality of signal lines in each of the plurality of display panels on the plane is about 90˚ (see Figs 3-7). 

In regard to claim 7, Murakoso discloses a plurality of array substrates (TFTB1 and TFTB2, Fig 5) and a plurality opposing substrates (CF1 and CF2, Fig 5), wherein: 
each of the plurality of display panels (LCP1 and LCP2, Fig 5) comprises one of the plurality of array substrates and one of the plurality of opposing substrates, opposingly disposed over each other (see Fig 5); and 
the plurality of array substrates and the plurality of opposing substrates are alternately arranged (see Fig 5). 

In regard to claim 8, Murakoso discloses that the plurality of display panels include a first display panel (LCP1, Fig 5) arranged at a light-emitting side of the display apparatus (see Fig 5), wherein: 
the first display panel comprises a color filter layer (FIL, Fig 5) arranged at a light-emitting side thereof; and 
each of the plurality of display panels other than the first display panel comprises no color filter layer (see Fig 5). 


forming a plurality of display panels (LCP1 and LCP2), wherein each of the plurality of display panels comprises a plurality of pixel structures (PIX1 and PIX2, Figs 3, 4, 6, and 7), each pixel structure including a plurality of signal lines (SL1, GL1, SL2, and GL2, Figs 3, 4, 6, and 7), at least one of the plurality of signal lines being a data line (SL1 and SL2) and at least one of the plurality of signal lines being a gate line (GL1 and GL2); and 
stacking the plurality of display panels over one another, such that orthographic projections of the plurality of pixel structures of each of the plurality of display panels projects onto a plane perpendicular to a light transmission direction (as seen in Fig 5 from backlight BL) of the display apparatus substantially match with one another (Figs 3, 4, 6, and 7, pars 62 and 67).
Murakoso does not disclose arranging orthographic projections of one or more data lines in a first display panel so as to cross with the one or more data lines in a second display panel such that the one or more data lines of the first display panel are provided having a pre-determined misalignment with the one or more data lines of the second display panel and are configured so as to not affect a brightness distribution of the display apparatus due to the crossing of the one or more associated data lines between each display panel. However, it is noted that orthographic projections of one or more data lines in a first display panel (SL1 of LCP1, Fig 3) disposed in a column direction cross with the one or more gate lines in a second display panel (GL2 of LCP2, Fig 4) disposed in a row direction (see Figs 3-7).
DL) and gate lines (GL), wherein the data line may be disposed in either a column or a row direction (par 54), and the gate line may be disposed in either a row or a column direction (par 53).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data lines and the gate lines of the second display (LCP2) such that their positions are switched, with the data lines disposed in a row direction and the gate lines disposed in a column direction, as this is a well-known configuration in the art as taught by Yun and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
This would result in orthographic projections of one or more data lines in a first display panel crossing with the one or more data lines in a second display panel. As the data lines and gates line of the second display exchange positions, any alignment of crossing signal lines previously present would be preserved. Therefore the modification would maintain the same brightness distribution of the display apparatus due to the crossing of the one or more associated signal lines between each display panel.

In regard to claim 12, Murakoso discloses that in the stacking the plurality of display panels over one another, it is configured such that orthographic projections of the plurality of signal lines in any two of the plurality of display panels on the plane cross with one another (see modification above, orthographic projections of signal line SL1 of LCP1 will cross orthographic projections of data line SL2 of LCP2).


providing a plurality of array substrates (TFTB1 and TFTB1, Fig 5) and a plurality opposing substrates (CF1 and CF2, Fig 5); and 
forming each of the plurality of display panels by opposingly arranging one of the plurality of array substrates and one of the plurality of opposing substrates over one another (see Fig 5); and 
in the stacking the plurality of display panels over one another, it is configured such that the plurality of array substrates and the plurality of opposing substrates are alternately arranged (see Fig 5). 


In regard to claim 14, Murakoso discloses that in the providing a plurality of array substrates (TFTB1 and TFTB1, Fig 5) and a plurality opposing substrates (CF1 and CF2, Fig 5), it is configured such that only one of the plurality opposing substrates comprises a color filter layer (FIL, Fig 5); 
the forming each of the plurality of display panels comprises: 
forming a first display panel (LCP1, Fig 5) by opposingly arranging one of the plurality of array substrates (TFTB1, Fig 5) and the only one of the plurality of opposing substrates (CF1) having the color filter layer (FIL) over one another (Fig 5); and in the stacking the plurality of display panels over one another, it is further configured such that the first display panel is arranged at a light-emitting side of the display apparatus (see Fig 5). 

In regard to claim 15, Murakoso discloses providing a backlight (BL, Fig 5); and arranging the backlight over one side of the display apparatus distal to the light-emitting side of the display apparatus (see Fig 5). 

In regard to claim 18, Murakoso discloses that in the forming a plurality of display panels, it is configured such that the plurality of signal lines (Figs 3, 4, 6, and 7; signal lines SL1 of LCP1 or signal lines GL2 of LCP2) in a same display panel (LCP1 or LCP2 respectively) are substantially parallel (see Figs 3, 4, 6, and 7). 

In regard to claim 19, Murakoso discloses that in the forming a plurality of display panels, a number of the plurality of display panels is two (Fig 5). 

In regard to claim 20, Murakoso discloses that in the stacking the plurality of display panels over one another, it is configured such that an angle of the orthographic projections of the plurality of signal lines in each of the plurality of display panels on the plane is about 90˚ (see Figs 3-7). 

In regard to claim 21, a display apparatus, comprising: 
a backlight (BL, Fig 5); and 
a plurality of display panels (LCP1 and LCP2, Fig 5) disposed over one another over one side of the backlight (see Figs 1 and 5); wherein: 
LCP1 and LCP2, Figs 3 and 4)  comprises a plurality of pixel structures (PIX1 and PIX2, Figs 3, 4, 6, and 7) and a plurality of signal lines (SL1, SL2, GL1, and GL2, Figs 3, 4, 6, and 7), at least one of the plurality of signal lines being a data line (SL1 and SL2) and at least one of the plurality of signal lines being a gate line (GL1 and GL2);
orthographic projections of the plurality of pixel structures of each of the plurality of display panels projects onto a plane perpendicular to a light transmission direction (as seen in Fig 5 from backlight BL) of the display apparatus, the orthographic projections of the plurality of pixel structures being substantially parallel with one another (Figs 3-7, pars 62 and 67). 
Murakoso does not disclose that orthographic projections of one or more gate lines in a first display panel cross with the one or more gate lines in a second display panel such that the one or more gate lines of the first display panel are provided having a pre-determined misalignment with the one or more gate lines of the second display panel and are configured so as to not affect a brightness distribution of the display apparatus due to the crossing of the one or more associated data lines between each display panel. However, it is noted that orthographic projections of one or more data lines in a first display panel (SL1 of LCP1, Fig 3) disposed in a column direction cross with the one or more gate lines in a second display panel (GL2 of LCP2, Fig 4) disposed in a row direction (see Figs 3-7).
Yun teaches a display (Fig 1) including data lines (DL) and gate lines (GL), wherein the data line may be disposed in either a column or a row direction (par 54), and the gate line may be disposed in either a row or a column direction (par 53).
LCP2) such that their positions are switched, with the data lines disposed in a row direction and the gate lines disposed in a column direction, as this is a well-known configuration in the art as taught by Yun and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
This would result in orthographic projections of one or more gate lines in a first display panel cross with the one or more gate lines in a second display panel. As the data lines and gates line of the second display exchange positions, any alignment of crossing signal lines previously present would be preserved. Therefore the modification would maintain the same brightness distribution of the display apparatus due to the crossing of the one or more associated signal lines between each display panel.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoso (USPG-Pub 2018/0217424) in view of Yun (USPG-Pub 2016/0218207) as applied to claim 1 above, and further in view of Ono (USPG-Pub 2018/0164622).
In regard to claim 9, Murakoso discloses that each of the plurality of display panels comprises two polarization films (POL1, POL2, POL3, and POL4), wherein: 
the two of the plurality of polarization films are arranged respectively at two opposing sides of the each of the plurality of display panels (see Fig 5). 

Ono teaches a display (Fig 3) including two of a plurality of polarization films (POL1 and POL2) are configured to have polarization directions thereof substantially perpendicular to one another (par 133); and polarization directions of any two adjacent polarization films (POL2 and POL3) from different display panels are substantially parallel to one another (par 135). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoso such that the polarization directions of the polarization films match those taught by Oro for the purpose of effectively using the stacked polarizers and display panels to shutter light.

In regard to claim 10, Murakoso discloses that the plurality of display panels include a second display panel (LCP2, Fig 5) arranged at a light-incident side of the display apparatus (see Fig 5), wherein: 
the second display panel comprises a first polarization film (POL4, Fig 5) arranged at a light-incident side thereof; and
each of the plurality of display panels (LCP1 and LCP2) comprises a second polarization film (POL3 and POL1, Fig 5), arranged at a light-emitting side thereof (Fig 5).

Oro discloses a display device (Fig 3), a polarization direction of a first polarization film (POL4) is substantially perpendicular to a polarization direction of a second polarization film (POL3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoso such that the polarization directions of the first and second polarization films match those taught by Oro for the purpose of effectively using the stacked polarizers and display panels to shutter light.
Murakoso as modified does not disclose that each second polarization film configured to have a substantially parallel polarization direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoso to use this configuration to control the transparency of the display as it is a common configuration known in the art.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoso (USPG-Pub 2018/0217424) in view of Yun (USPG-Pub 2016/0218207) as applied to claim 11 above, and further in view of Ono (USPG-Pub 2018/0164622).

providing a plurality of polarization films (POL1, POL2, POL3, and POL4); and 
forming each of the plurality of display panels such that two of the plurality of polarization films are arranged respectively at two opposing sides thereof (see Fig 5).
Murakoso does not disclose that two of the plurality of polarization films are configured to have polarization directions thereof to be substantially perpendicular to one another; and in the stacking the plurality of display panels over one another, it is configured such that polarization directions of any two adjacent polarization films from a different display panel are substantially parallel to one another. 
Ono teaches a display (Fig 3) including two of a plurality of polarization films (POL1 and POL2) are configured to have polarization directions thereof substantially perpendicular to one another (par 133); and polarization directions of any two adjacent polarization films (POL2 and POL3) from different display panels are substantially parallel to one another (par 135). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoso such that the polarization directions of the polarization films match those taught by Oro for the purpose of effectively using the stacked polarizers and display panels to shutter light.

In regard to claim 17, Murakoso discloses that the forming a plurality of display panels comprises:
LCP2, Fig 5) by arranging a first polarization film (POL4, Fig 5) and a second polarization film (POL3, Fig 5)  respectively at a light-incident side and at a light-emitting side thereof; and 
forming each of the plurality of display panels (LCP1, Fig 5) other than the second display panel by arranging a second polarization film (POL1, Fig 5) at a light-emitting side thereof; and 
in the stacking the plurality of display panels over one another, it is configured such that the second display panel is arranged at a light-incident side of the display apparatus (see Fig 5). 
Murakoso does not disclose that the first polarization film and a second polarization film are configured to have polarization directions thereof substantially perpendicular to one another, and the second polarization film in each of the plurality of display panels has a substantially parallel polarization direction. 
Oro discloses a display device (Fig 3), a polarization direction of a first polarization film (POL4) is substantially perpendicular to a polarization direction of a second polarization film (POL3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoso such that the polarization directions of the first and second polarization films match those taught by Oro for the purpose of effectively using the stacked polarizers and display panels to shutter light.
Murakoso as modified does not disclose that each second polarization film configured to have a substantially parallel polarization direction. However, it would have .

Response to Arguments
Applicant's arguments filed October 21st 2020 have been fully considered but they are not persuasive. Applicant asserts that the prior art fails to disclose, teach, or suggest either singly or in combination all of the limitations of the independent claims and therefore the application is in condition for allowance. Specifically, applicant asserts that the prior art fails to disclose the limitation “orthographic projections of one or more data lines in a first display panel cross with the one or more data lines in a second display panel such that the one or more data lines of the first display panel are provided having a pre-determined misalignment with the one or more data lines of the second display panel and are configured so as to not affect a brightness distribution of the display apparatus due to the crossing of the one or more associated data lines between each display panel” as required by independent claims 1, 11, and 21. Applicant asserts the combination of Murakoso and Yun is illegitimate as that the specific rearrangement necessary to not affect a brightness distribution is too complex to be rendered obvious as a simple rearrangement of parts. The examiner respectively disagrees.
Primary reference Murakoso discloses two overlapped display panels with identical resolution that overlap each other precisely (pars 62 and 67). This means all of the data lines of the first display cross and overlap the gate lines of the second display. Signal lines crossing in a way such that the lines have “a pre-determined misalignment” .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871